Plaintiff was awarded compensation in the sum of $13.58 per week by judgment of this court rendered October 30, 1936, during the period of his disability, not exceeding, however, a total of 400 weeks. On application for rehearing, the case was remanded to admit testimony relevant to the new issue raised by the application. At the conclusion of trial had in keeping with the remand, the lower court awarded compensation for the same amount and on the same basis as was done by this court on first consideration of the case. The lower court simply adopted the calculation of this court as regards the rate of weekly compensation due plaintiff. In remanding the case, the rate of compensation was not again submitted as a controverted question. We affirmed this last judgment of the lower court, and the present application for rehearing is addressed to alleged errors in this last judgment.
Our attention is called to a patent error in calculation made by us originally in arriving at plaintiff's weekly wage and income. We stated it to be $20.20, whereas the correct amount was $18.20; 65 per cent. of which is $11.83 and not $13.58, as first decreed. We are warranted in making correction in this respect without the necessity of granting a rehearing. Code of Practice, art. 547.
Therefore, the judgment of the lower court appealed from and our own, affirming it, is amended by reducing the rate of weekly compensation payments to which plaintiff is entitled to $11.83; and, with this amendment, the application for rehearing is denied. *Page 642